Title: To John Adams from John Sinclair, 9 June 1797
From: Sinclair, John
To: Adams, John



Sir
Whitehall 9 June 1797—

You will herewith receive the Diploma, to which you are entitled, as an honorary Member of the British Board of Agriculture, and which I am persuaded will be doubly valuable to you, as it will be delivered by the hands of the gallant Kasecusko, who has stopped in this Country for a few days in his way to America.
It would be presumption in me to take the liberty of recommending him to your attention—
I hope soon to have the pleasure of hearing of the Establishment of a Board of Agriculture in America, with whom we should be happy to have the pleasure of corresponding—
I have the honor to be / with much respect & esteem / Sir / Your faithful & / Obedient Servant

John Sinclair